Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         25-SEP-2019
                                                         02:04 PM



                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                    A.S. and J.S., Petitioners,

                                 vs.

THE HONORABLE PAUL T. MURAKAMI, Judge of the Family Court of the
       First Circuit, State of Hawai#i, Respondent Judge,

                                 and

        V.B.S., born 2017; DEPARTMENT OF HUMAN SERVICES,
             STATE OF HAWAI#I; FRANCES N. OGATA and
       TIFFANY K.M. IGE, Guardians Ad Litem, Respondents.


                        ORIGINAL PROCEEDING
                       (FC-S NO. 17-1-00230)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioners A.S. and J.S.’s

petition for writ of mandamus, filed on September 6, 2019, the

documents attached thereto and submitted in support thereof, and

the record, it appears that, based on the information presented

to this court, petitioners fail to demonstrate that they have a

clear and indisputable right to the requested relief and that

they lack alternative means to seek relief.     Petitioners,

therefore, are not entitled to the requested extraordinary writ.

See Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999)
(a writ of mandamus is an extraordinary remedy that will not

issue unless the petitioner demonstrates a clear and indisputable

right to relief and a lack of alternative means to redress

adequately the alleged wrong or obtain the requested action; such

a writ is not intended to supersede the legal discretionary

authority of the trial courts, cure a mere legal error, or serve

as a legal remedy in lieu of normal appellate procedures).

Accordingly,

          IT IS HEREBY ORDERED that the petition is denied.

          DATED:   Honolulu, Hawai#i, September 25, 2019.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Richard W. Pollack

                                     /s/ Michael D. Wilson




                                 2